The defendant, Bob Lester, was charged in the district court of Carter county with perjury. *Page 73 
jury. Upon his arraignment before the district court, his counsel filed a demurrer to the information which was sustained, and the state appealed from the action of the court sustaining the demurrer and discharging the defendant.
The case-made with petition in error attached was filed in this court on February 15, 1944. Many extensions of time were granted to the state to file their brief setting forth their contentions in regard to the questions involved in the appeal. The last extension was on June 13, 1945, at which time an extension of 30 days was given to file their brief. No further application for an extension of time to file brief has ever been made, and, although more than a year has elapsed, no brief has been filed, and when the cause was set for argument no appearance was made on behalf of the state. Because the appeal was by the state, this court has been liberal in granting extensions of time and in affording counsel who filed the appeal all the time sought in which to present their views. However, since more than a year has now elapsed since the last extension of time was granted, and nothing has been done on behalf of the appeal, we deem that the appeal has been abandoned and that the state does not desire to present any question of law for determination of this court.
It is therefore ordered that the appeal of the State of Oklahoma filed in this court in the above-entitled and numbered cause by the county attorney of Carter county be and the same is hereby dismissed.
BAREFOOT, J., concurs. DOYLE, J., not participating. *Page 74